Citation Nr: 1755841	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP) due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1967 to June 1972.  He is the recipient of various service awards, including the National Defense Service Medal, Vietnam Service Medal with Bronze Star, Combat Action Ribbon, Republic of Vietnam Campaign Medal, and Republic of Vietnam Meritorious Unit Citation (Gallantry Cross).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2017).  The Board finds that good cause exists, and therefore, grants this request.  The Veteran also noted his intent to waive his right to a Board hearing if the Board fully grants his claim for entitlement to service connection for CIDP.  Given the Board's favorable decision with respect to his claim, the Veteran's right to a Board hearing is considered waived.  38 U.S.C.A. §§ 7105(b)(2), 7107 (West 2014); 38 C.F.R. §§ 20.204, 20.704(e) (2017).


FINDING OF FACT

The Veteran's CIDP is due to his exposure to herbicide agents during active service in the Republic of Vietnam and Camp Lejeune, North Carolina.


CONCLUSION OF LAW

The criteria for service connection for CIDP are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is presumed exposed to herbicide agents, including Agent Orange, if he or she had active military, naval, or air service in the Republic of Vietnam from January 9, 1962 to May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for specific disorders that are enumerated under 38 C.F.R. § 3.309(e) (2017).  See 38 C.F.R. §§ 3.307(a)(6) (2017).

If a veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval or air service and has contracted one of enumerated diseases, under 38 C.F.R. §§ 3.309(e), to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

Alternatively, service connection may be established on a direct basis by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  In order to establish service connection for the claimed disorder under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicide agents, but must also determine whether the disability was otherwise the result of active service.  See Combee, 34 F.3d at 1039.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

In this case, although CIPD is not one of the listed disabilities that is recognized by VA for presumptive service connection, the Veteran may still establish service connection on a direct basis. 

The Veteran asserts that his CIPD disability is a result of his exposure to Agent Orange, while he was in service.  In support of his assertion, the Veteran has provided a February 2017 Independent Medical Opinion from a board certified, residency trained occupational/environmental physician.  In this opinion, the physician, Dr. V.A.S. opined that it is at least as likely as not, the Veteran's CIPD was caused by exposure to Agent Orange and other toxicants, while serving in Vietnam and at Camp Lejeune, North Carolina.  She explained that the Veteran was exposed to significant amounts of toxic contaminants, including and not limited to, Agent Orange in Vietnam; and trichloroethylene, tetrachloroethylene and benzene, in the water at Camp Lejeune, North Carolina.  Additionally, among many factors she discussed in the rationale for this opinion, including and not limited to, the Veteran's family history of no neurological problems, findings from testings, and treatment notes, Dr. V.A.S. also cited a 2001 study which indicated a statistically significant increased risk of diagnosed peripheral neuropathy in Ranch Hand veterans who had high exposure to Agent Orange.  She then concluded that based upon the Veteran's military occupational specialty, the Veteran's exposure to Agent Orange would have been just as high, if not higher than some Ranch Handers.

The Board finds this medical opinion to be the most probative evidence of record, which is dispositive of the issue.  This February 2017 medical opinion provides a clear, detailed rationale, which is based on a review of the Veteran's in-service and post medical records, with a conclusion supported by research, studies and scholarly articles.  Therefore, the Board finds that service connection for CIPD is warranted.


ORDER

Entitlement to service connection for CIDP is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


